Citation Nr: 1817622	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  16-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for vascular dementia.


REPRESENTATION

Veteran represented by:	William L'Esperance, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter.


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified before the undersigned Veterans Law Judge in January 2018.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his vascular dementia was proximately caused by error in judgment on VA's part in furnishing the treatment he received.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation benefits under 38 U.S.C. § 1151 for vascular dementia have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability... were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. 
§ 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(a)-(d); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R.
§ 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  38 C.F.R. 
§ 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity.  See Loving, 19 Vet. App. at 101.

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, 38 U.S.C. § 1151 contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C. § 1151(a)(1).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran underwent aortic valve replacement and single vessel coronary artery bypass graft on October 6, 2009 at the VA hospital.  He suffered an event during the surgery and is diagnosed with vascular dementia.  An October 2009 CT of the head showed a moderate sized area of evolving encelphalomalacia in the left frontal lobe of uncertain age.  A November 2010 MRI of the brain showed the moderate sized area of encephalomalacia and gliosis in the left frontal lobe consistent with remote infarction.  

First, there is evidence of additional disability of vascular dementia by comparing the Veteran's condition before and after the VA surgery.  In a February 2018 letter, Dr. Adams, a private cardiovascular surgeon, explained that review of the Veteran's complete treatment records showed no pre-existing neurological events prior to the surgery.  Dr. Adams explained that the Veteran was neurologically intact for a man of his age and comorbidities.  Dr. Adams explained that the postoperative records reflect that the Veteran suffered an ischemic event to the left frontal lobe with diffuse bilateral microvascular changes which would account for his dysarthria and confused mental status after surgery.  The records show that his mentation and ability to think and express himself has worsened, consistent with vascular dementia.  

An August 2012 VA examiner diagnosed the Veteran with vascular dementia and noted that there was no evidence in the record, or provided by the Veteran or his wife, to suggest that the cognitive deficits had an onset prior to the 2009 surgery.

The Veteran's spouse testified that the Veteran was physically and mentally intact going into the surgery.  See Hearing Tr., p. 13.  She testified that he was taking care of everything, and was brilliant.  Id., pp. 13-14.  She testified that he worked on his computer all day, gardened, and went shopping.  Id., p. 15.  She testified that immediately after the surgery she could tell that something had happened and that he has declined since then.  Id., pp. 14-15.  She reported that he barely speaks and cannot take care of himself.  Id., pp. 15-16.  The Veteran's daughter also reported that immediately after the surgery the Veteran could not speak or form words and was muttering.  Id., p. 16.  

Second, the evidence shows that the Veteran's additional disability was caused by the VA surgery.  As noted above, the Veteran's changes in mental processes were noted immediately after the surgery and Dr. Adams explained that these changes were due to an ischemic event to the left frontal lobe during the surgery.  The October 2012 VA medical opinion provider also opined that the Veteran's dementia was caused by the cerebral hypoxia incident to his surgery and noted that the Veteran's mental processes were noted by multiple observers to have changed immediately following surgery.  

Thus, the matter upon which this case turns is whether the third element is met - whether the proximate cause of the additional disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event that was not reasonably foreseeable.

The Veteran submitted January 2015 and February 2018 letters from Dr. Adams, a cardiovascular surgeon with over 35 years of experience who reviewed the Veteran's treatment records and rendered an opinion that errors in judgment in furnishing the Veteran's care caused the Veteran's additional disability.  Dr. Adams explained that cerebral oximetry and intraoperative decreased cerebral artery perfusion pressure results in not only embolic phenomena, but also non-embolic phenomena, as a result of low cerebral artery blood flow which results in cerebral hypoperfusion, ischemia, and global cognitive dysfunction.  Dr. Adams explained that the Veteran had a preoperative hemoglobin/hematocrit (H/H) of 12.5/37.6 on October 5, 2009, the day before the surgery, which is low for the Veteran's age.  He explained that any decrease, combined with the dilution that occurs during cardiopulmonary bypass, and the delivered oxygen levels given by anesthesia, can cause cerebrovascular oxygen insufficiency.  He noted that the preoperative evaluating staff anesthesiologist and the anesthesiologist who performed the anesthesia on the day of the surgery were aware of the Veteran's H/H and his aortic stenosis and LAD lesion.  He explained that it can be expected that at the Veteran's age he may have microvascular changes in the cerebral circulation, meaning that the anesthesiologist and surgeon should have been aware to maintain a higher hemocrit, increase blood pressure during cardiopulmonary bypass, attempt a short bypass time, and maximize cerebral oxygen delivery.  He explained that there were documented periods of decreased cerebral oximetry during the cardiopulmonary bypass.  He explained that the Veteran was not given intraoperative blood transfusions until the completion of the bypass run, after the ischemic event occurred.  Dr. Adams also explained that the operative report indicates that the prolonged time on bypass and cross clamp time was due to the heavily calcified aortic valve, and that this should have been expected.  The postoperative records (the October 2009 CT) showed that the Veteran suffered an ischemic event to the left frontal lobe with diffuse bilateral microvascular ischemic changes.  Dr. Adams explained that the Veteran suffered a preventable ischemic cerebral event.  Dr. Adams stated that in elderly patients with the preoperative comorbidities present in the Veteran, the team should preoperatively and intraoperatively maximize cerebral oxygen flow and prevent decreased blood flow and impairment in cerebral oxygenation.  Dr. Adams elaborated that preoperative blood transfusions, increasing arterial pressure during the cardiopulmonary bypass run, avoiding excessive hemodilution, and the administration of steroids are some of the measures one can take to prevent injury.  The doctor opined that the anesthesiologist and surgeon failed to maximize the Veteran's cerebral perfusion pressure, failed to provide a hemocratic level to increase oxygen delivery to his cerebral vascular system, and failed to act on the periods of decreased oximetry.  Dr. Adams explained that the surgical team's failure to take these actions were judgment errors and that without these errors, the Veteran more likely than not would have avoided the insult to his left frontal lobe and the microvascular ischemic changes which resulted in his postoperative dysarthria and subsequent decline in cognitive function.  

An October 2012 VA medical opinion provider opined that there was no carelessness, negligence, lack of skill or similar incidence of fault on the part of VA.  However, he did not opine as to whether there was an error in judgment in the way the Veteran's case was handled.  Moreover, although he opines that the anesthesiology note describes aggressive and appropriate efforts to maintain good oxygenation, he did not discuss the Veteran's low H/H leading up to the surgery and the implications of the low H/H on the risks and appropriate actions by the surgical team.  Viewing the evidence as a whole, and resolving all doubt in favor of the Veteran, the Board finds that there was an error of judgment that proximately caused the Veteran's dementia.  Accordingly, the third element is met.

Based on the above competent and credible evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran incurred additional disability as a result of error in judgment on VA treatment of him.  As a result, the criteria for entitlement to benefits under 38 U.S.C. § 1151 have been met.


ORDER

Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for vascular dementia is granted.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


